Citation Nr: 1139386	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  06-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for a scar, as a residual of a left pneumothorax and thoracotomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain rated noncompensable, effective January 10, 2005; 10 percent, effective January 25, 2010; and 60 percent, effective April 29, 2010.  

3.  Entitlement to an effective date earlier than January 10, 2005, for the grant of service connection for status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to January 1989, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A Travel Board hearing was held before a Veterans Law Judge (VLJ) in April 2009 who is no longer with the Board; a transcript of this hearing is of record.  The case was before the Board in June 2009, when it was remanded for additional development.  

In a September 2011 statement, the Veteran claimed that his service-connected disabilities have caused him to be completely unemployable and that he has not worked since 2006.  This matter has not been adjudicated by the RO; therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In September 2011, the Veteran was notified that the VLJ who conducted his April 2009 hearing was no longer employed by the Board.  Later in September 2011, VA received a statement from the Veteran indicating that he wished to be scheduled for a hearing before a VLJ at his local RO.  The Veteran is entitled, by law, to have his appeal decided by the Board Member who conducted his hearing.  Based on this request, the Veteran's claim is remanded to the AMC so that he may be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2011).

Additionally, it is noted that the June 2009 Board remand found that new and material evidence had been received and reopened and remanded the claim for service connection for a right pneumothorax.  An interim August 2010 rating decision granted service connection for status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain (claimed as right pneumothorax) rated noncompensable, effective January 10, 2005; 10 percent, effective January 25, 2010; and 60 percent, effective April 29, 2010.  The Veteran was notified of this determination by an October 2010 letter.  In a September 2011 statement entitled "Notice of Disagreement," the Veteran timely disagreed with the ratings assigned and the effective dates.  He claimed that his rating should be "100% unemployable" and that he disagreed with the "payment start date."  The filing of a timely notice of disagreement initiates the appeal process.  As a statement of the case (SOC) has not been issued in this matter, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).

2.  The RO should issue a SOC in the matter of the effective date for service connection and ratings for status post multiple spontaneous pneumothoraces with pleural adhesions and chest pain.  The Veteran should be advised that these matters will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If there is a timely substantive appeal after the issuance of the SOC, these matters should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

